Filed 7/20/22 P. v. Jones CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G060938

           v.                                                            (Super. Ct. No. 19CR00783)

 DAVID JONES,                                                            OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Santa Cruz County, Syda
K. Cogliati, Judge. Affirmed in part, reversed in part, and remanded for resentencing.
                   Jonathan D. Roberts, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Jeffrey M. Laurence, Assistant Attorney General, Donna M. Provenzano and
Amit Kurlekar, Deputy Attorneys General, for Plaintiff and Respondent.
                  Over a four-year span, appellant David Jones relentlessly hounded a
prominent NASA astronomer in a failed attempt to win her affection. Although she
repeatedly told appellant to leave her alone, he deluged her with phone calls and online
messages and repeatedly tried to contact her in person. At his trial for stalking and
sending annoying communications, appellant contended he lacked the requisite intent to
harass or scare the victim. The jury convicted him as charged, and he was sentenced to
five years’ probation.
                  On appeal, he contends: 1) The trial court prejudicially erred in excluding
expert testimony that he suffers from a delusional disorder that may have affected his
ability to understand the victim was not in love with him, 2) the exclusion of this
testimony warranted a mistrial because defense counsel promised it to the jury in his
opening statement, 3) his probationary term must be reduced in light of recent legislation,
and 4) two of his probation conditions are vague and overbroad.
                  As to the first issue, respondent concedes it was error to exclude the expert
testimony on appellant’s mental condition, and we agree. However, we find the error
was harmless because it is not reasonably probable appellant would have obtained a more
favorable verdict had his expert witness been allowed to testify.
                  As to the second issue, we find the trial court properly denied appellant’s
motion for a mistrial. In addition, we reject appellant’s backup argument that his trial
attorney was ineffective for promising expert testimony that was ultimately excluded
from the trial.
                  As to the third issue, the parties agree the length of appellant’s probation
term must be reduced from five years to two years. Therefore, we reverse the trial court’s
sentencing order and remand the matter for resentencing. Given this disposition, we need
not consider appellant’s challenge to his current probation conditions. We thus affirm the
judgment in all other respects.



                                                 2
                   FACTUAL AND PROCEDURAL BACKGROUND
                                    Prosecution’s Evidence
              Natalie Batalha is a renowned astronomer who had a prominent role in
NASA’s Kepler Mission, which was launched in 2009 to explore the possibility of life on
other planets. In addition to leading the mission’s science team, Batalha managed its
Facebook account and participated in numerous press conferences to keep the public
apprised of Kepler’s progress. Around 2015, she accepted appellant’s friend request on
Facebook, thinking he was just one of the many people who were interested in the Kepler
Mission. However, she soon realized he had other designs.
              In May 2015, appellant attended a lecture Batalha gave in New York City,
and during the event she agreed to have her picture taken with him and his soon-to-be ex-
wife. Although that encounter went fine, appellant sent Batalha a follow-up message on
Facebook saying he found her very attractive, could not stop thinking about her, and
wanted to have a close relationship with her. In the message, appellant also promised not
to bother Batalha again if she felt he was coming on too strong. Nonetheless, when
Batalha told appellant she was married and not interested in having a personal
relationship with him, he continued to send her affectionate messages. He also sent her
personal gifts and flooded her with emails and phone calls at work, despite her repeated
requests that he leave her alone.
              In December 2015, appellant sent a Christmas card to Batalha’s home and
called her there, even though she had never given him her address or phone number. She
told appellant his actions were inappropriate and unwelcome, but he did not relent.
Despite acknowledging his actions were making Batalha feel uncomfortable and less
desirous of him, his behavior only got worse.
              In December 2016, appellant flew from his home in New Jersey to
California, where Batalha lived. He suggested they meet at a book-reading event in Los
Altos that she was planning to attend; instead she contacted a NASA security agent who

                                              3
persuaded appellant not to attend the event. Subsequently, Batalha sent appellant an
email saying she considered his actions to be hostile. Appellant replied, “You, your
family and NASA have my sincerest apologies for any and all of my actions that may
have made you feel harassed or uncomfortable in any way. I take full responsibility for
my own actions.”
              Nevertheless, a few months later, appellant showed up at a lecture Batalha
attended in San Francisco. He tried to contact her at the event, but when she saw him
walking toward her, she hurried to her car and drove away. The incident left Batalha
shaken and distraught. She informed NASA security about it, and they warned appellant
to stay away from her, but she continued to live in fear, not knowing what he would do
next.
              In September 2017, appellant moved to Manteca, California, which was not
far from Batalha’s home and where her parents owned a vineyard. After that, appellant
started calling Batalha and demanding that they meet in person. He also gave Batalha
directions to places in the area where he said he’d be waiting for her. Her response was
to begin carrying pepper spray and varying her driving routes.
              Throughout this time, appellant continued to send Batalha gifts and contact
                  1
her on Facebook. Batalha did not have the energy or inclination to respond to all of
appellant’s messages, but when she did, she accused him of stalking her and reiterated
her lack of interest in him. Appellant responded by saying that he felt hurt by her
rejection. He also apologized to Batalha, but as was often the case, his apology quickly
turned to anger, blame and resentment, leaving Batalha feeling even more worried and
afraid.
              In the fall of 2018, Batalha left NASA to take a job as an astrophysics
professor at UC Santa Cruz. A few days later, she received a message from appellant


          1
              Appellant had to use fake accounts to do so because Batalha blocked his real account.


                                                     4
saying he intended to enroll at the school as a physics major. Appellant told Batalha he
was not trying to make her feel uncomfortable in any way, yet he also suggested the
situation would “escalate” if she did not agree to meet with him.
              When Batalha refused, appellant tried to force a meeting at a conference
she attended at UC Santa Cruz with her daughter. At the event, appellant approached
Batalha and asked if they could talk, but she said no and promptly left the building. Two
days later, Batalha responded to an email from appellant by telling him to stop contacting
and following her. However, Batalha was doubtful appellant would stop his menacing
behavior, so she contacted the police.
              Investigators discovered appellant had over 100 photos of Batalha on his
computer and had conducted numerous internet searches for her, as well as her family,
home, and workplace. They also learned appellant had researched the stalking laws in
California and New Jersey and that he spent much of his time in the Santa Cruz area upon
arriving in California.
                                  Appellant’s Testimony
              Appellant testified he was madly in love with Batalha and never intended to
cause her any harm. He said his attraction to her started when she began working on the
Kepler Mission. As a science buff himself, he contacted her through Facebook, and they
amicably exchanged several messages pertaining to the mission. However, after he told
her that he had a crush on her, things got weird.
              Although Batalha repeatedly told appellant she was not interested in having
a romantic relationship with him, he was not convinced of this for two main reasons.
First, Batalha posted items on her social media accounts that related to subjects that she
and appellant had talked about or gifts that he had given her. Appellant believed these
postings were “breadcrumbs” that Batalha was leaving for him to let him know that she
was actually very interested in him.



                                             5
              Second, appellant was getting Facebook messages from a person identified
as Naruna Souza (as well as other people) who seemed to know things that he and
Batalha had discussed. Although these people had no connection to Batalha, appellant
believed they were actually her and that she was using fake names and accounts to
secretly contact him so she would not get in trouble at work or with her husband.
According to appellant, Souza even told him in one of her messages that she was Batalha.
Souza also told appellant to send her things and go to California, which is why he sent
Batalha gifts and attempted to contact her there.
              However, during his testimony, appellant also admitted harboring doubts as
to whether Souza was in fact Batalha. He also admitted many of his messages to Batalha
were unwelcome. In fact, in some of those messages, appellant explicitly recognized he
was making Batalha feel worried and afraid. He also acknowledged Batalha did not
share the same feelings he had for her, which made him feel frustrated and angry.
                     Proposed Expert Testimony and Mistrial Motion
              Following appellant’s testimony, the trial court held an Evidence Code
section 402 hearing on the admissibility of testimony from appellant’s proposed expert
witness, Carolyn Murphy, Ph.D. Dr. Murphy is a clinical psychologist who was retained
by defense counsel to evaluate appellant and offer her opinion about his conduct in this
case. At the 402 hearing, she testified appellant has a psychological disorder known as
erotomania that likely contributed to his actions toward Batalha.
              Dr. Murphy explained erotomania is a delusional disorder in which the
person holds a fixed belief that another person is in love with him, even in the face of
contrary evidence. She posited that even though appellant knew Batalha was telling him
she was not interested in him romantically, he nevertheless believed she loved him. This
delusional belief stemmed from appellant’s mistaken belief that Batalha was trying to
send him messages through fake social media accounts that she was still interested in
him, despite her many statements indicating otherwise.

                                             6
              Defense counsel argued Dr. Murphy’s proposed testimony was relevant to
whether appellant harbored the specific intent to annoy, harass, or scare Batalha, which
was the central issue in the case. However, relying on the rule that a defendant cannot
argue mistake of fact based on a delusional belief, the trial court ruled Dr. Murphy’s
testimony was inadmissible.
              At that point, defense counsel moved for a mistrial. Because he had
alluded to Dr. Murphy’s testimony during his opening statement to the jury, he argued it
would be fundamentally unfair to continue the trial if the court was not going to allow her
to testify. The trial court disagreed and denied the motion. After the defense rested its
case, the court instructed the jurors, “[T]here had been an indication earlier in the trial
that another defense witness might be called, and that witness is not going to testify and
you are not to speculate about why or draw any kind of inference from the fact that
there’s [sic] no additional defense witnesses.”
                                    Verdict and Sentence
              The jury convicted appellant of one count each of making annoying phone
calls and stalking. (Pen. Code, §§ 653m, subd. (b), 646.9, subd. (a).) The trial court
sentenced appellant to five years’ probation, subject to various conditions. Among other
things, the conditions limit appellant’s use of social media and require him to comply
with remote computer monitoring from his probation officer.
                                       DISCUSSION
                           Exclusion of Dr. Murphy’s Testimony
              Appellant contends the trial court erred in refusing to allow Dr. Murphy to
testify on his behalf. Respondent agrees, and so do we. The only disputed question is
whether that error was harmless. For the reasons explained below, we believe it was.
              In excluding Dr. Murphy’s testimony, the trial court relied on a line of
cases that prohibit a defendant from relying on a mistake-of-fact defense when the
alleged mistake arises from purely delusional thinking, i.e., when the defendant harbors a

                                               7
false belief with no basis in reality. (See People v. Elmore (2014) 59 Cal.4th 121; People
v. Mejia-Lenares (2006) 135 Cal.App.4th 1437.) However, those cases do not apply
when the defendant’s mistaken impression has an objective correlate. (People v. Elmore,
supra, 59 Cal.4th at p. 137 [explaining a defendant who mistakes a stick for a snake
would be entitled to put on a mistake-of-fact defense, whereas a defendant who sees a
snake where there is nothing snake-like would not].)
              The objective correlate here was the Facebook messages that appellant
received from Naruna Souza and other people during the time he was communicating
with Batalha. Because those messages actually existed, respondent concedes appellant’s
case does not come within the rule prohibiting a mistake-of-fact defense based on purely
delusional thinking. (See People v. Schuller (2021) 72 Cal.App.5th 221, 232-232, review
granted Jan. 19, 2022, S272237 [trial court should have instructed on mistake-of-fact
defense since the alleged mistake was grounded in objective circumstances and was not
derived solely from the defendant’s own thoughts].)
              Respondent also admits Dr. Murphy’s testimony was permissible under
Penal Code sections 28 and 29, which limit the scope of expert testimony related to the
defendant’s mental condition. Those sections bar an expert from testifying about whether
the defendant had the capacity to form, or actually formed, the specific intent required for
the charged offense. (People v. Nieves (2021) 11 Cal.5th 404, 440-441.) But they do not
prohibit expert testimony on how the defendant’s particular mental condition may have
impacted his or her ability to form such intent. (Ibid.) Thus, while Dr. Murphy would
not have been allowed to testify that appellant did not have the specific intent required for
the charged offenses, or that he was incapable of forming such intent, she should have
been permitted to testify about appellant’s erotomania and how it may have affected his
thinking at the time of the charged offenses. (Ibid.; People v. Cortes (2011) 192
Cal.App.4th 873, 908.) Therefore, the trial court erred in excluding Dr. Murphy’s
testimony altogether.

                                             8
              That brings us to the issue of prejudice. Appellant contends the exclusion
of Dr. Murphy’s testimony must be reviewed under the Chapman standard applicable to
federal constitutional error because her testimony was pivotal to his defense that he did
not possess the specific intent required for the charged offenses. (Chapman v. California
(1967) 386 U.S. 18.) Under that standard, reversal is required unless the reviewing court
determines the error was harmless beyond a reasonable doubt. (Id. at p. 24.)
              However, the exclusion of Dr. Murphy’s testimony did not prevent
appellant from presenting evidence to support his lack-of-intent defense. In fact,
appellant himself testified extensively that he believed Batalha wanted to have a romantic
relationship with him. Because the trial court’s ruling with respect to Dr. Murphy did not
result in the complete exclusion of evidence intended to establish appellant’s defense, the
Chapman standard does not apply. (People v. Jones (2012) 54 Cal.4th 1, 68; People v.
Bacon (2010) 50 Cal.4th 1082, 1104, fn. 4; People v. McNeal (2009) 46 Cal.4th 1183,
1203; People v. Cunningham (2001) 25 Cal.4th 926, 999; People v. Bradford (1997) 15
Cal.4th 1229, 1325; People v. Herrera (2016) 247 Cal.App.4th 467, 478; People v.
Cortes, supra, 192 Cal.App.4th at p. 912.) Instead, the ruling is subject to review under
the standard applicable to ordinary evidentiary error, meaning reversal is not required
unless it is reasonably probable appellant would have received a more favorable outcome
had Dr. Murphy been allowed to testify at his trial. (Ibid., relying on People v. Watson
(1956) 46 Cal.2d 818, 836.)
              That standard has not been met in this case. In Dr. Murphy’s opinion,
appellant was operating under an alternative belief system, due to his erotomania. So,
even though Batalha repeatedly told him his advances were unwelcome and unwanted, he
did not believe that was true, and therefore, he did not subjectively intend to annoy,
harass, or scare her. However, the problem with this theory is that appellant’s own
messages to Batalha show he was well aware his actions were causing her extreme
emotional distress and that she did not share the feelings he had for her.

                                             9
              For example, in one of the messages appellant called Batalha a “selfish
bitch” and a “conceited narcissist” for denying him the love that he wanted from her.
And in another message, he plainly told Batalha, “I understand that you do not
reciprocate my feelings[.]” This made appellant feel “very alone, overwhelmed [and]
frustrated,” as he put it in a letter to Batalha. He accused her of ruining his life for
rejecting him and bemoaned the possibility he would never find a woman who loved him.
He also apologized to Batalha for badgering her and making her feel afraid.
              These statements eviscerated the defense he now asserts was a winner.
Because appellant’s own words proved he knew otherwise, the exclusion of Dr.
Murphy’s testimony could not have prejudiced him. Indeed, it seems extremely unlikely
the jury would have credited Dr. Murphy’s testimony given how anguished and upset
appellant was over Batalha’s rejection of him and his explicit recognition that she did not
love him. Therefore, it was harmless error for the trial court to exclude her testimony.
(People v. Jones, supra, 54 Cal.4th at pp. 63-67 [exclusion of expert testimony on how
defendant’s alleged mental disorder may have affected his thinking processes was not
prejudicial given appellant’s own statements reflecting he intended to commit the
charged offenses]; compare People v. Herrera, supra, 247 Cal.App.4th at pp. 478-480
[exclusion of psychiatric testimony bearing on the defendant’s mental state was
prejudicial given dearth of evidence showing his intent to commit the charged offenses];
People v. Cortes, supra, 192 Cal.App.4th at pp. 912-913 [same].)
                                  Denial of Mistrial Motion
              Appellant contends the trial court should have granted his request for a
mistrial after excluding Dr. Murphy’s testimony because his attorney had promised it to
the jury in his opening statement. Alternatively, he asserts his attorney was ineffective
for promising evidence that was never introduced at trial. Neither claim has merit.
              By way of background, the record shows that after Dr. Murphy examined
appellant and reviewed the records in the case, she prepared a pretrial report for defense

                                              10
counsel that was geared toward appellant’s suitability for diversion. Defense counsel
then sent a copy of the report to the prosecutor stating that he intended to call Dr. Murphy
as an expert witness at trial.
               In response, the prosecutor filed a motion in limine for an evidentiary
hearing pursuant to Evidence Code section 402. Not knowing exactly what Dr. Murphy
intended to testify about at trial, the prosecutor expressed concern that some of the
information in her report was inadmissible in that it reflected her opinions about
appellant’s specific intent at the time of the alleged offenses. The prosecutor requested a
hearing on the scope of Dr. Murphy’s testimony to prevent any improper opinions from
being presented to the jury at trial.
               At the hearing on the motion, the trial court deferred ruling on the
prosecutor’s request for a 402 hearing on Dr. Murphy’s testimony. However, it stated the
request “seems appropriate so that we can kind of all understand what the scope of the
testimony is going to be . . . .”
               Jury selection commenced three days later. During voir dire, both sides
questioned the prospective jurors about whether they believed a person’s mental illness
could ever mitigate or excuse their criminal conduct. Defense counsel also raised the
prospect of calling Dr. Murphy to offer her insights on appellant’s state of mind at the
time of the alleged offenses.
               Defense counsel went even further in his opening statement. He told the
jury he was going to call Dr. Murphy as an expert witness, and she was going to explain
how she diagnosed appellant with erotomania and how that disorder may have
contributed to appellant’s erratic behavior in this case.
               However, two days into the trial, the prosecutor filed a supplemental
motion to exclude Dr. Murphy’s testimony altogether. The motion was based on the
prosecutor’s understanding Dr. Murphy intended to testify that in pursuing Batalha,
appellant was acting under a delusional belief that she was really in love with him. The

                                             11
prosecutor challenged this opinion as improper, contending any delusional beliefs
appellant may have had were irrelevant to whether he intended to commit the charged
offenses.
              Following appellant’s testimony, the trial court held a hearing on the
admissibility of Dr. Murphy’s testimony and listened to her proposed testimony outside
the presence of the jury. The court ultimately excluded Dr. Murphy’s testimony for the
reason offered by the prosecution, and that triggered a mistrial motion by the defense,
which the court denied. However, as set forth above, the court also admonished the jury
not to speculate as to why the defense did not call Dr. Murphy as a witness or draw any
inferences from its failure to do so.
              Appellant argues the court’s admonishment was insufficient under the
circumstances and that the court should have granted his motion for a mistrial. However,
absent indications to the contrary, the jury is presumed to understand and follow all
instructions from the court. (People v. Sanchez (2001) 26 Cal.4th 834, 852.) That
presumption is a crucial underpinning of our constitutional system of trial by jury.
(People v. Yeoman (2003) 31 Cal.4th 93, 139.) And there is nothing in the record that
indicates the jury failed to heed the court’s admonishment in this case.
              Moreover, “[t]he law is clear: A motion for a mistrial should only be
granted when the defendant’s chances of receiving a fair trial have been irretrievably
damaged. [Citation.] ‘“Whether a particular incident is incurably prejudicial is by its
nature a speculative matter, and the trial court is vested with considerable discretion in
ruling on mistrial motions. [Citation.]” [Citation.]’ [Citation.] Unless the trial court’s
ruling is ‘“arbitrary, capricious or patently absurd,”’ we are powerless to disturb it.
[Citations.]” (People v. Garcia (2014) 229 Cal.App.4th 302, 311.)
              Appellant argues a mistrial was required because without Dr. Murphy’s
testimony, defense counsel was unable to develop his lack-of-intent defense. However,
that’s what appellant’s testimony was all about. During his testimony, he explained how

                                             12
he misconstrued Batalha’s social media posts as “breadcrumbs” and how he came to
believe that she was trying to communicate with him on Facebook using fake accounts so
they could carry on a secret relationship. This testimony paved the way for a good-faith
                                    2
jury instruction from the court. And it permitted defense counsel to argue to the jury
that appellant lacked the requisite intent to annoy, harass or scare Batalha.
              Granted, the defense was not permitted to call Dr. Murphy to explain in
psychological terms what she believed was motivating appellant’s behavior. However,
the jury was fully aware of the factual circumstances underlying appellant’s lack-of-
intent defense. Indeed, it was plainly evident from appellant’s testimony that he may
have had delusional notions regarding Batalha’s feelings toward him. Considering
everything the jury heard – including the trial court’s admonishment not to infer anything
from Dr. Murphy’s absence from the trial – the trial court did not abuse its discretion in
denying appellant’s motion for a mistrial.
              As a backup argument, appellant contends his attorney was ineffective for
talking about Dr. Murphy during voir dire and promising her testimony to the jury during
his opening statement. (See generally Strickland v. Washington (1984) 466 U.S. 668 [the
Sixth Amendment guarantees criminal defendant’s the right to competent representation
at trial].) Appellant contends it was unreasonable for defense counsel to bring up Dr.
Murphy at that time since the trial court had yet to make any definitive rulings about her
testimony. However, before the evidentiary phase of the trial began, the prosecution was
only challenging the scope of Dr. Murphy’s testimony, not its admissibility. It was not
until appellant took the stand that the prosecution changed tack and sought to exclude Dr.
Murphy’s testimony in its entirety.
              Under those circumstances, it was not unreasonable for defense counsel to
raise the possibility of Dr. Murphy testifying during voir dire or in his opening statement.

         2
              The instruction prohibited the jury from convicting appellant if it believed he contacted Batalha in
good faith.


                                                     13
At that time, he had every reason to believe Dr. Murphy would be allowed to testify in
some respect. The fact that subsequent, unforetold events led to the complete exclusion
of Dr. Murphy’s testimony is not something he could reasonably have anticipated. We
do not think he can be faulted for how he proceeded. (See U.S. ex rel. Hampton v.
Leibach (7th Cir. 2003) 347 F.3d 219, 257 [a defense attorney’s failure to fulfill promises
he made to the jury regarding the introduction of certain evidence may be justified when
unexpected developments preclude the presentation of such evidence]; People v. Burnett
(2003) 110 Cal.App.4th 868, 884 [intervening circumstances warranted defense counsel’s
failure to present evidence he promised during opening statement].)
                                     Sentencing Issues
              Appellant was sentenced to five years’ probation in February 2020. Since
then, the Legislature enacted Assembly Bill No. 1950 (Stats. 2020, ch. 328, § 2), which
limits felony probation terms to two years in most cases. (See Pen. Code, § 1203.1,
subds. (a) & (m).) Respondent concedes this change applies to appellant because his case
is not yet final. (People v. Schulz (2021) 66 Cal.App.5th 887, 895; People v. Sims (2021)
59 Cal.App.5th 943, 964.) Therefore, we will reverse appellant’s sentence and remand
for resentencing.
              This disposition moots appellant’s challenge to his original probation
conditions. Indeed, since the length of his probation must be reduced by three years, he
may have already successfully completed his probationary term. Thus, on remand, the
trial court must not only reduce appellant’s probationary term as part of resentencing, it
must also determine his probationary status. (People v. Czirban (2021) 67 Cal.App.5th
1073, 1095; People v. Lord (2021) 64 Cal.App.5th 241, 246; People v. Sims, supra, 59
Cal.App.5th at p. 964.) Because this may result in the termination of appellant’s
probation or a modification of his original conditions, we need not consider his challenge
to those conditions.



                                             14
                                     DISPOSITION
              Appellant’s sentence is reversed, and the matter is remanded for
resentencing consistent with the views expressed herein. In all other respects, the
judgment is affirmed.




                                                 BEDSWORTH, ACTING P. J.

WE CONCUR:



GOETHALS, J.



SANCHEZ, J.




                                            15